Case 2:20-cv-11100-DPH-PTM ECF No. 5 filed 07/31/20           PageID.47    Page 1 of 4




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

THOMAS R. BUTLER,


      Plaintiff,                 Civil Action No. 2:20-CV-11100
v.                               HONORABLE DENISE PAGE HOOD
                                 CHIEF UNITED STATES DISTRICT JUDGE

MICHIGAN DEPARTMENT
OF CORRECTIONS, et. al.,

     Defendants,
________________________________/
          OPINION AND ORDER PARTIALLY DISMISSING
                  THE CIVIL RIGHTS COMPLAINT

                                   I. Introduction

      Before the Court is Plaintiff Thomas R. Butler’s pro se civil rights complaint

filed pursuant to 42 U.S.C. § 1983. Plaintiff is a state prisoner incarcerated at the G.

Robert Cotton Correctional Facility in Jackson, Michigan. The Court has reviewed

the complaint and now DISMISSES IT IN PART.

                               II. Standard of Review

      Plaintiff was allowed to proceed without prepayment of fees. See 28 § U.S.C.

1915(a); McGore v. Wrigglesworth, 114 F. 3d 601, 604 (6th Cir. 1997). However,

28 U.S.C. § 1915(e)(2)(B) states:

      Notwithstanding any filing fee, or any portion thereof, that may have
      been paid, the court shall dismiss the case at any time if the court
      determines that:
                                           1
Case 2:20-cv-11100-DPH-PTM ECF No. 5 filed 07/31/20          PageID.48    Page 2 of 4




      (B) the action or appeal:
      (i) is frivolous or malicious;
      (ii) fails to state a claim on which relief may be granted; or
      (iii) seeks monetary relief against a defendant who is immune from such
      relief.


      A complaint is frivolous if it lacks an arguable basis in law or fact. Neitzke v.

Williams, 490 U.S. 319, 325 (1989); see also Denton v. Hernandez, 504 U.S. 25, 32

(1992). Sua sponte dismissal is appropriate if the complaint lacks an arguable basis

when filed. McGore, 114 F. 3d at 612.

      While a complaint “does not need detailed factual allegations,” the “[f]actual

allegations must be enough to raise a right to relief above the speculative level on

the assumption that all the allegations in the complaint are true (even if doubtful in

fact).” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)(footnote and

citations omitted). Stated differently, “a complaint must contain sufficient factual

matter, accepted as true, ‘to state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). “A

claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556).

      To prove a prima facie case under 42 U.S.C. § 1983, a civil rights plaintiff

must establish that: (1) the defendant acted under color of state law; and (2) the

offending conduct deprived the plaintiff of rights secured by federal law. Bloch v.
                                          2
Case 2:20-cv-11100-DPH-PTM ECF No. 5 filed 07/31/20           PageID.49    Page 3 of 4




Ribar, 156 F. 3d 673, 677 (6th Cir. 1998)(citing Parratt v. Taylor, 451 U.S. 527, 535

(1981)). “If a plaintiff fails to make a showing on any essential element of a § 1983

claim, it must fail.” Redding v. St. Eward, 241 F. 3d 530, 532 (6th Cir. 2001).

                                   III. Complaint

      Plaintiff claims that he has had long standing problems with his ear, including

recurring otitis media, a perforated ear drum, and several ear infections. Plaintiff has

received numerous treatments while incarcerated for these conditions. Plaintiff,

however, claims that the problems with his ear continues. Plaintiff alleges that the

defendants have delayed additional medical treatments, refuse to provide him with

a Hearing Aid Specialist, even though this was recommended months ago, and have

denied plaintiff corrective surgery for his left ear. Plaintiff seeks monetary,

declaratory, and injunctive relief.    Plaintiff names the Michigan Department of

Corrections (M.D.O.C.), Dr. Keith Papendick, and Deena M. Leighton, a prison

nurse, as defendants.

                                   IV. Discussion

      A. The complaint must be dismissed against the Michigan Department
         of Corrections.

      The complaint will be dismissed against the Michigan Department of

Corrections, because it is not a “person” subject to suit under 42 U.S.C. § 1983, and

thus, the Eleventh Amendment bars any civil rights action against the Michigan

Department of Corrections. Harrison v. Michigan, 722 F.3d 768, 771 (6th Cir.
                                           3
Case 2:20-cv-11100-DPH-PTM ECF No. 5 filed 07/31/20          PageID.50   Page 4 of 4




2013); Diaz v. Mich. Dep't of Corr., 703 F.3d 956, 962 (6th Cir. 2013); Rodgers v.

Michigan Dept. of Corrections, 29 F. App’x. 259, 260 (6th Cir. 2002).

      B. Plaintiff states a potential claim for relief against the remaining
         defendants.

      Plaintiff’s claim that the remaining defendants were deliberately indifferent

to his medical needs, if true, states a claim for relief. The Eighth Amendment to the

U.S. Constitution requires prison officials to provide adequate medical care to

prisoners. Farmer v. Brennan, 511 U.S. 825, 832 (1994); Brooks v. Celeste, 39 F. 3d

125, 127 (6th Cir. 1994). The Eighth Amendment prohibition against unnecessary

and wanton infliction of pain is violated when there is deliberate indifference to the

serious medical needs of an inmate. Hicks v. Grey, 992 F. 2d 1450, 1454-1455 (6th

Cir. 1993). The case will continue against the remaining defendants.

                                    V. ORDER


      IT IS ORDERED THAT:

      The civil rights complaint is DISMISSED IN PART WITH PREJUDICE

     WITH RESPECT TO DEFENDANT MICHIGAN DEPARTMENT OF

     CORRECTIONS FOR FAILING TO STATE A CLAIM UPON WHICH

     RELIEF CAN BE GRANTED.

   Dated: July 31, 2020

                                 s/Denise Page Hood
                                 United States District Judge
                                          4
